           Case 4:20-cv-00981-YGR Document 28 Filed 05/21/20 Page 1 of 3




 1   DAVID P. MASTAGNI (SBN 57721)
     GRANT A. WINTER (SBN 266329)
 2   BRETT D. BEYLER (SBN 319415)
     MASTAGNI HOLSTEDT, A.P.C.
 3
     1912 I Street,
 4   Sacramento, California 95811
     Telephone: (916) 446-4692
 5   Facsimile: (916) 447-4614
     Email: bbeyler@mastagni.com
 6
     Attorneys for Plaintiffs, ALAN STRICKLAND
 7   and KELLY STRICKLAND

 8   COTCHETT, PITRE & McCARTHY, LLP
     Joseph W. Cotchett (SBN 36324)
 9   Emanuel B. Townsend (SBN 305373)
10   Tamarah Prevost (313422)
     840 Malcolm Road, Suite 200
11   Burlingame, CA 94010
     Telephone: (650) 697-6000
12   Facsimile: (650) 697-0577
13   Email: jcotchett@cpmlegal.com; etownsend@cpmlegal.com; tprevost@cpmlegal.com
     Attorneys for Defendants, MASAI UJIRI, TORONTO RAPTORS,
14   and MAPLE LEAF SPORTS & ENTERTAINMENT
15   Additional counsel listed on next page
16                                UNITED STATES DISTRICT COURT

17                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
19   ALAN STRICKLAND, an individual; and          Case No.: 4:20-CV-00981-YGR
     KELLY STRICKLAND, an individual,
20                                                JOINT STATUS REPORT
                   Plaintiffs,
21   v.
22
     MASAI UJIRI, an individual; TORONTO
23   RAPTORS, a business entity; MAPLE LEAF
     SPORTS & ENTERTAINMENT, a business
24   entity; NATIONAL BASKETBALL
25   ASSOCIATION; and DOES 1 through 100,
     inclusive,
26
                   Defendants.
27
28

                                                 -1–
     No. 3:20-CV-00981-YGR                                        JOINT STATUS CONFERENCE REPORT
           Case 4:20-cv-00981-YGR Document 28 Filed 05/21/20 Page 2 of 3




 1
     Mark R. Conrad (SBN 255667)
 2
     Courtney C. Aasen (SBN 307404)
 3   CONRAD & METLITZKY LLP
     Four Embarcadero Center, Suite 1400
 4   San Francisco, CA 94111
     Telephone: (415) 343-7100
 5   Facsimile: (415) 343-7101
 6   Email: mconrad@conradmetlitzky.com; caasen@conradmetlitzky.com.
     Attorneys for Defendant,
 7   NATIONAL BASKETBALL ASSOCIATION
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2–
     No. 3:20-CV-00981-YGR                                        JOINT STATUS CONFERENCE REPORT
           Case 4:20-cv-00981-YGR Document 28 Filed 05/21/20 Page 3 of 3




 1                                     JOINT STATUS REPORT
 2          Pursuant to the Court’s Order at the Case Management Conference on May 11, 2020, the
 3   parties have met and conferred and agreed to an early mediation on August 11, 2020 with Judge
 4   Vaughn Walker.
 5   Dated: May 21, 2020                        Respectfully submitted,
 6                                              MASTAGNI HOLSTEDT, A.P.C.
 7                                       By:    /s/ BRETT D. BEYLER
                                                David P. Mastagni
 8                                              Grant A. Winter
                                                Brett D. Beyler
 9
                                                Attorneys for Plaintiffs
10
                                                CONRAD & METLITZKY, LLP
11
                                         By:    /s/ COURTNEY C. AASEN_______
12                                              Mark R. Conrad
                                                Courtney C. Aasen
13                                              Attorneys for Defendant National Basketball
                                                Association
14
15                                              COTCHETT, PITRE & McCARTHY, LLP
                                         By:    /s/ TAMARAH PREVOST
16                                              Joseph W. Cotchett
                                                Emanuel B. Townsend
17
                                                Tamarah Prevost
18                                              Attorneys for Defendants Masai Ujiri, Toronto
                                                Raptors, and Maple Leaf Sports & Entertainment
19
20
21
22
23
24
25
26
27
28

                                                   -3–
     No. 3:20-CV-00981-YGR                                                 JOINT STATUS CONFERENCE REPORT
